DETAILED ACTION
This action is responsive to the following communication: Appeal Brief filed Oct. 29, 2020.  
Claims 1-2, 6-9, 13-14 and 21-32 are pending in the case. Claims 1, 8 and 29 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions. 
Reopen Prosecution
In view of the Appeal Brief filed on Oct. 29, 2020, PROSECUTION IS HEREBY REOPENED. The reasons for rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RENEE D CHAVEZ/           Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                             

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 6-9, 13, 14, 21-22 and 29-32 are rejected under 35 U.S.C. 102(b) as being anticipated by Anzures et al. (hereinafter “Anzures”) U.S. Patent Publication No. 2007/0150826.
In regard to independent claim 1, Anzures teaches method performed upon a handheld device with a touch screen, the method comprising: 
displaying a first icon in a first location; displaying a second icon in a second location (see e.g. Fig. 7A 7B and para [90] – the “Decline” icon and “Accept” icon correspond to the recited first and second icon); 
displaying a third icon in a third location, wherein the first icon and the second icon are not displayed when the third icon is displayed in the third location (see e.g. Fig. 7A - the “Decline” icon and “Accept” icon are not shown when the icon 702 is displayed); 
detecting a sliding gesture on the touch screen, wherein the third icon is displayed in the third location when the sliding gesture begins (see e.g. Fig. 7A 7B and para [90] – “the user is in the process of dragging the unlock image 702 along the channel 704 in the direction of movement 712.”); and 
the optical intensity may be perceived by users as a transparency effect (or lack thereof) applied to the user-interface object. “), wherein the first icon is displayed being at or near full opacity to indicate that the first icon is selectable, and wherein the second icon is displayed being at or near full opacity to indicate that the second icon is 2Atty. Docket: 4657-75800 (85396342US04)selectable (see e.g. Fig. 7A 7B and para [83][90] – “The virtual buttons 708 are shown with dotted outlines to indicate that they are not yet at their final optical intensity levels … the user cannot interact with the virtual buttons 708 until the device is unlocked and the virtual buttons have reached their final optical intensity.”).

In regard to dependent claim 2, Anzures teaches the sliding gesture is a sliding up gesture (see e.g. para [53] – Anzures expressly indicates that any type if predefined gesture can be applied.).  
 In regard to dependent claim 6, Anzures teaches the sliding gesture is a sliding down gesture (see e.g. para [53] - Anzures expressly indicates that any type if predefined gesture can be applied.).
In regard to dependent claim 7, Anzures teaches the third icon is not displayed when the first icon and the second icon become at or near full opacity (see e.g. Fig. 7C 7D para [91] – “The unlock image 702 and the channel 704 disappear from ).
Claim 8 is rejected for the similar reasons discussed above with respect to claim 1. Claim 9 is rejected for the similar reasons discussed above with respect to claim 2.
Claim 13 is rejected for the similar reasons discussed above with respect to claim 6. 
Claim 14 is rejected for the similar reasons discussed above with respect to claim 7. In regard to dependent claim 21, Anzures teaches one or more of the first icon, the second icon, or third icon comprises an application icon (see e.g. Fig. 7D – the “Accept” icon launches telephone application).  
 In regard to dependent claim 22, Anzures teaches one or more of the first icon, the second icon, or the third icon comprises an interactive element, a tile, or a control element (see e.g. Fig. 7C- see item 702).  
Claim 29 is rejected for the similar reasons discussed above with respect to claim 1.
Claim 30 is rejected for the similar reasons discussed above with respect to claim 2. Claim 31 is rejected for the similar reasons discussed above with respect to claim 6.
Claim 32 is rejected for the similar reasons discussed above with respect to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anzures in view of Boettcher et al. (hereinafter “Boettcher”) U.S. Patent Publication No. 2009/0058872.
In regard to dependent claim 23, Anzures does not expressly show  displaying the third icon from being at or near full opacity to being less opaque to being not displayed as the sliding gesture continuously performs on the touch screen, wherein the third icon is displayed being at or near full opacity to indicate that the third icon is selectable.  As discussed above the unlocking image/icon disclosed in Anzures corresponds to the recited “third icon.”  Anzures does not show that the unlock image/icon change opacity during transition.  However, Anzures is not limited to unlocking application.  The transition feature disclosed in Anzures applies to any type of application interfaces.  Anzures expressly indicates “as the user transitions from a first application and to a second application, a user interface for the second application may fade in (i.e., increase in intensity) and a user interface for the first application may fade out ” Furthermore, Boettcher teaches that user can slide in/out application interfaces with icons (4A-4D and para [59]-[63]).  Both Anzures and Boettcher are directed to interface transition display.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Anzures and Boettcher in front of them to modify the system of Anzures to include the above feature, i.e. fade in icons that are moved into display and fade out icons that are moving out.  The motivation to combine Anzures and Boettcher comes from Anzures.  Anzures teaches the motivation to allow user to transit from one application to another and fade in/out the interface objects smoothly (see e.g. para [77])
 
Claims 24, 26, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anzures in view of Jobs et al. (hereinafter Jobs) U.S. Patent Publication No. 2008/0174570.
In regard to dependent claim 24, Anzures does not expressly show displaying a plurality of interactive elements below a top edge of the touch screen, and wherein the top edge of the touch screen comprises at least one of a battery charge icon, a carrier icon, or a current time indicator.  However, Jobs teaches similar feature (e.g. Fig. 4A, 11).  Both Jobs and Anzures are directed to GUI navigation methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Jobs and Anzures in front of them to modify the system of Anzures to include the above feature.  The motivation to combine Jobs and Anzures 
 In regard to dependent claim 26, Anzures does not expressly show one or more of the first icon, the second icon, or the third icon comprises a tile, and a size of the tile is increasable to accommodate additional information.  However, Anzures is directed to application interface transition in general (see e.g. para [8]-[10] - “in a first user-interface state, detect progress towards satisfaction of a user input condition needed to transition to a second user-interface state”) Furthermore, Jobs teaches the above specific interface feature (see e.g. Jobs Fig. 10, 19B, 39A para [736] [1220] – “the enlargement and/or centering is substantially or completely reversed. For example, in response to a single tap gesture 3929 (FIG. 39C) on block 3914-5, the web page image may zoom out and return to UI 3900A, FIG. 39A “ “correspond to a command to zoom in by a user-specified amount”).
Both Jobs and Anzures are directed to GUI navigation methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Jobs and Anzures in front of them to modify the system of Anzures to include the above feature.  The motivation to combine Jobs and Anzures comes from Jobs.  Jobs discloses the motivation to provide zooming for users (see e.g. Jobs para [736] [1220]). 
  
In regard to dependent claim 28, Anzures does not expressly show one or more of the first icon, the second icon, or the third icon comprises a tile, wherein a status of the tile is configured to be updated, and wherein the status of the tile comprises updating a time, temperature, or a real-time view of the tile.  However, Jobs teaches similar feature (e.g. Fig. 4B - clock application icon tile show the current time, also see the weather application icon).  Both Jobs and Anzures are directed to GUI navigation methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Jobs and Anzures in front of them to modify the system of Boettcher to include the above feature.  The motivation to combine Jobs and Anzures comes from Jobs.  Jobs discloses the motivation to show icon with real-time updates (see Fig. 4A).
Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anzures in view of Jobs and further in view of Scott (hereinafter Scott) U.S. Patent Publication No. 2008/0104537.
 In regard to dependent claim 25, Anzures-Jobs does not expressly show displaying a first interactive element of the interactive elements in an enlarged state after the first interactive element is relocated.  However, Scott teaches similar feature (see e.g. Fig. 4, 4A and para [36] – “many handheld electronic devices have a battery level indicator that could usefully be enlarged in accordance with the disclosed and claimed concept” – When icon is in focus, it is enlarged and relocated to area that was not previously occupied by the smaller version of the icon.).  Both Scott and Anzures are directed to GUI navigation . 
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anzures in view of Jobs and further in view of Chambers et al. (hereinafter Chambers) U.S. Patent Publication No. 2005/0134578.
In regard to dependent claim 27, Anzures-Jobs does not expressly show displaying, below the top edge of the touch screen along with the interactive elements, an indication element indicating that a number of the interactive elements is scalable.
However, Chambers teaches similar feature (see e.g. Abstract  - “allowing a user to dynamically modify a scalable user interface “ Fig. 3, Claim 5 and para [27][28][36] – “compact status indicator 11, which changes dynamically based on the proportion of displayed content to total content available for display from a given content set.” ”a portion of a compact status indicator includes a scalable sub-portion, said scalable sub-portion being scaled in relation to the amount of content displayed”).  Both Chambers and Anzures-Jobs are directed to GUI navigation methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Chambers and Anzures-Jobs in front of them to further modify the modified system of Anzures to 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PEI YONG WENG/Primary Examiner, Art Unit 2179